Citation Nr: 9900850	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-25 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a 
fractured back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.  He also served in the National Guard from 
November 1964 to February 1965.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied entitlement to service 
connection for the residuals of a fractured back.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he suffers from a back 
condition that is related to his active service, and for 
which service connection should be granted.  He specifically 
alleges that he injured his back while on active duty in 
Germany, which required hospitalization at that time and 
continues to affect him to the present.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the record does not contain 
sufficient evidence of a well grounded claim for service 
connection for the residuals of a fractured back.


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between the veterans current residual back condition and any 
injury or disease during the veterans active service.  



CONCLUSION OF LAW

The veterans claim for service connection for the residuals 
of a fractured back is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The veterans 
representative has argued that VA has expanded its duty to 
assist the claimant by provisions in its manual M21-1, and 
that the Board should determine whether the RO has followed 
the guidelines therein and remand the appeal for further 
development if the RO has no followed such guidelines.  This 
manual is not supposed to be a substantive rule, see Fugere 
v. Derwinski, 1 Vet. App. 103, 106 (1990).  The 
representative has not cited to a court decision that holds 
that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representatives request in this regard.  

The United States Court of Veterans Appeals (Court) has held 
that a well grounded claim is comprised of three specific 
elements:  (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the Board must 
find that a claim for service connection is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

After a review of the evidence, the Board finds that the 
veteran has not satisfied his duty of presenting a well 
grounded claim.

The Board first looks to evidence of the veterans current 
disability.  The veteran has submitted evidence that includes 
VA inpatient treatment records from June 1997, in which the 
diagnoses of his ailments include a history of lumbar disc 
herniation.  VA outpatient treatment records from 1995 and 
1996 note complaints of low back pain associated with disc 
disease and disc removal.  The evidence also shows that he 
underwent a hemilaminectomy at the L5 disc level, medial 
facetectomy, and diskectomy in June 1994.  This evidence is 
sufficient, for purposes of a well grounded claim, to show 
that his low back pain is a residual of the disc disease and 
disc removal surgery that he underwent in 1994.  Therefore, 
the Board finds that the veteran has submitted sufficient 
evidence of a current disability for purposes of a well 
grounded claim.

The veteran must also provide evidence of an incurrence or 
aggravation of a disease or injury while in service.  The 
evidence does not include the veterans active duty service 
medical records.  A review of the record reveals that his 
service medical records were apparently among those destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC).  According to the veteran, he fractured his back 
while serving in Germany in the winter of 1956-57.  VA did 
receive copies of two February 1957 morning reports from the 
25th Signal Battalion, U.S. Army Europe, that indicate that 
the veteran was in a U.S. Army Hospital in Germany, although 
no reason was stated for the hospitalization.  Morning 
reports from the U.S. Army 14th Field Hospital, Bad 
Kreuznach, Germany, for these same two February 1957 dates 
also state that the veteran was a patient.  However, these 
records do not include any record of treatment.  The Board 
finds that the veterans statement that he sustained a back 
injury while serving in Germany, and the evidence of some 
form of treatment in the Army field hospital in February 
1957, is sufficient proof that the veteran sustained an 
inservice disease or injury for purposes of a well grounded 
claim.     

The Board finds that the veterans inability to provide 
competent medical evidence of a nexus between his current 
back condition and an inservice disease or injury is the 
fatal shortcoming of his claim.  The record shows that in 
November 1964, the veteran enlisted in the Army National 
Guard.  The evidence contains a report of his November 1964 
enlistment physical examination.  In this report, his spine 
and the rest of his musculoskeletal system was evaluated as 
normal.  The report indicates that he had never had any bone, 
joint, or other deformity, nor worn a brace or back support.  
The veteran signed off on the report containing the 
statement, I consider myself in good health.  In light of 
this report and statement, the Board sees no evidence that 
the veterans reported inservice injury was anything more 
than an acute problem that was corrected while in service.  
There is no competent medical evidence connecting his current 
back problems to an inservice injury.  Over 35 years passed 
from his active military service until his back surgery in 
1994.  The Board does not find any evidence of a causal nexus 
between his service and his present condition. 

In assessing all of the evidence of record regarding a nexus 
between his active service and his current back condition, 
the Board is left with simply the veterans assertion that 
his current back condition was caused by a back injury during 
his active service.  However, the record does not show that 
the veteran is a medical professional or has the training and 
expertise that would qualify him to provide opinions on 
clinical findings regarding the etiology of his current back 
condition, or its relationship to service.  Consequently, his 
statements do not constitute competent medical evidence for 
the purpose of making his claim well grounded.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his current back 
condition and any inservice injury or disease, his claim for 
service connection for the residuals of a fractured back is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza, 7 Vet. App. at 506.

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
advises the veteran that there is no evidence that the 
veteran has residuals of a fractured back that was incurred 
during active service.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded.


ORDER

The claim for entitlement to service connection for residuals 
of a fractured back is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
